   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

 UNITED STATES OF AMERICA
                                     CRIMINAL ACTION NO.
               v.                       2:17cr482-MHT
                                            (WO)
       CYRUS PHYFIER

                         VERDICT

                         COUNT 1

    1. As to the charge in Count 1 of the indictment,

we, the jury, find the defendant, Cyrus Phyfier,

                            NOT GUILTY

                        X   GUILTY

    If your answer is not guilty, you need not consider

the next paragraph (paragraph 2).

    2. We, the jury, having found defendant Cyrus Phyfier

guilty of the offense charged in Count 1, further find

beyond a reasonable doubt with respect to that Count that

he conspired    to distribute or possess   with intent to

distribute   the following controlled substances in    the

amount shown (place an X beside one answer):
Cocaine

                       5 kilograms or more.

                   X   500 grams or more but less
                  than 5 kilograms.

                       Less than 500 grams.

                       No detectable amount.


Cocaine base ("crack" cocaine)

                   X   280 grams or more.

                        28 grams or   more   but less
                  than 280 grams.

                       Less than 28 grams.

                       No detectable amount.




Marijuana

                       Detectable amount.

                       No detectable amount.




                       2
                        COUNT 2

    As to the charge in Count 2 of the indictment, we,

the jury, find the defendant, Cyrus Phyfier,

                            NOT GUILTY

                       >(   GUILTY




                        COUNT 3

    As to the charge in Count 3 of the indictment, we,

the jury, find the defendant, Cyrus Phyfier,

                            NOT GUILTY

                       )(   GUILTY




                        COUNT 4

    As to the charge in Count 4 of the indictment, we,

the jury, find the defendant, Cyrus Phyfier,

                            NOT GUILTY

                       )(   GUILTY




                            3
                        COUNT 5

    As to the charge in Count 5 of the indictment, we,

the jury, find the defendant, Cyrus Phyfier,

                            NOT GUILTY

                       X    GUILTY




                        COUNT 6

    As to the charge in Count 6 of the indictment, we,

the jury, find the defendant, Cyrus Phyfier,

                            NOT GUILTY

                       X    GUILTY




                        COUNT 7

    As to the charge in Count 7 of the indictment, we,

the jury, find the defendant, Cyrus Phyfier,

                            NOT GUILTY

                       )(   GUILTY




                            4
                        COUNT 8

    As to the charge in Count 8 of the indictment, we,

the jury, find the defendant, Cyrus Phyfier,

                           NOT GUILTY

                       X   GUILTY




                        COUNT 9

    As to the charge in Count 9 of the indictment, we,

the jury, find the defendant, Cyrus Phyfier,

                           NOT GUILTY

                       X   GUILTY




                       COUNT 10

    As to the charge in Count 10 of the indictment, we,

the jury, find the defendant, Cyrus Phyfier,

                           NOT GUILTY

                       X   GUILTY
SO SAY WE ALL.




                 Forep   son

DATED:    f/43
